Title: From Thomas Jefferson to Christopher Greenup, 21 March 1807
From: Jefferson, Thomas
To: Greenup, Christopher,Sevier, John


                        
                            Sir
                            
                            Washington March. 21. 1807.
                        
                        Altho’ the present state of things on the Western side of the Missisipi does not threaten any immediate
                            collision with our neighbors in that quarter, and it is our wish they should remain undisturbed until an amicable
                            adjustment may take place; yet as this does not depend on ourselves alone, it has been thought prudent to be prepared to
                            meet any movements which may occur. the law of a former session of Congress for keeping a body of 100,000. militia in
                            readiness for service at a moment’s warning is still in force. but by an act of the last session, a copy of which I now
                            inclose, the Executive is authorised to accept the services of such volunteers as shall offer themselves on the conditions
                            of the act, which may render a resort to the former act unnecessary. it is for the execution of this act that I am now to
                            sollicit your zealous endeavors. the persons who shall engage, will not be called from their homes until some aggression,
                            committed or intended, shall render it necessary. when called into action, it will not be for a lounging, but for an
                            active, & perhaps distant service. I know the effect of this consideration in kindling that ardour which prevails for
                            this service, & I count on it for filling up the numbers requisite, without delay. to yourself, I am sure, it must be as
                            desirable as it is to me, to transfer this service from the great mass of our militia to that portion of them to whose
                            habits and enterprize active & distant service is most congenial. in using therefore your best exertions towards
                            accomplishing the object of this act, you will render to your constituents, as well as to the nation, a most acceptable
                            service.
                        With respect to the organising and officering those who shall be engaged within your state, the act itself
                            will be your guide: and as it is desirable that we should be kept informed of the progress in this business, I must pray
                            you to report the same from time to time to the Secretary at war, who will correspond with you on all the details arising
                            out of it.
                        I salute you with great consideration & respect.
                    